Citation Nr: 0200167	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  93-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for narcolepsy and 
cataplexy.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty in the Air Force from May 
1968 to January 1969.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1992 RO decision which denied service 
connection for narcolepsy and cataplexy.  

In November 1995, the Board remanded the case to the RO for 
additional development.  

In January 1998, the veteran appeared at the RO and testified 
at a video conference hearing which was conducted by the 
undersigned Member of the Board sitting in Washington, D.C.  

In September 1998, the Board remanded the case to the RO for 
additional development of the record.  



REMAND

The veteran claims he has narcolepsy and cataplexy that were 
incurred in service.  

In support of his claim, numerous lay statements from his 
wife and friends have been submitted, all indicating the 
veteran's sleeping problems dated back to his return home 
from service in "1970" or the "early 1970s."  

The record also contains a July 1993 statement of Donald 
Solomon, M.D., who opined that it was "quite likely that any 
excessive daytime sleepiness that [the veteran] experienced 
while in the [s]ervice was related to narcolepsy"; the 
veteran's testimony at two hearings to the effect that he had 
symptoms of sleepiness in service and shortly after 
discharge; private and VA medical records dated from 1965, 
reflecting that the veteran's history of falling asleep began 
no earlier than 1980; and service medical records which show 
no complaint, diagnosis, or treatment for symptoms of 
sleepiness.  

In its September 1998 Remand, the Board directed in part that 
the veteran undergo a comprehensive examination to ascertain 
the etiology of his claimed narcolepsy and cataplexy.  The 
veteran was afforded a neurological examination in March 
2001; however, the examiner's opinion concerning the etiology 
of his condition is ambiguous and inconclusive.  

The examination was arranged by VA on a fee-basis.  The 
examiner concluded that the veteran had a clear diagnosis of 
narcolepsy and cataplexy.  

The doctor stated that he could neither confirm nor deny as a 
form of etiology the veteran's allegation that his condition 
was worsened by treatment he received in service when he 
sought help for homosexual urges, but stated that the veteran 
had "developed his symptoms after he joined the Air Force."  

The doctor continued, stating in his opinion that "the 
veteran's narcolepsy or cataplexy [was] not due to or ha[d] 
not demonstrated any disability attribute to the disease or 
injury, which was incurred or aggravated by the service."  

A review of the examination report shows that the question of 
the etiology of the veteran's narcolepsy and cataplexy 
remains unanswered to any clear degree.  

As full compliance with the remand directive was not 
accomplished, the case must again be remanded for the 
necessary information and development.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should return the March 2001 
fee-basis examination report to the 
examiner for additional review and 
clarification.  It is requested that the 
veteran furnish an opinion as to whether 
it is at least as likely as not that the 
veteran's narcolepsy and cataplexy were 
incurred in or aggravated by service, as 
claimed by the veteran.  The claims 
folder should be made available to the 
examiner for review.  Complete rationale 
for all opinions expressed should be 
provided.  

2.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required on the veteran's part until further 
notice.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




